PER CURIAM.
We hold that the trial court erred in denying appellant’s request for relief from final judgment following entry of default. Appellant demonstrated excusable neglect and a meritorious defense. Fla.R.Civ.P. 1.640(b); see Timmy Woods Beverly Hills, Ltd. v. Greenwald, 475 So.2d 256 (Fla.3d DCA 1985); Florida Aviation Academy, Dewkat Aviation, Inc. v. Charter Air Center, Inc., 449 So.2d 350 (Fla. 1st DCA 1984); Associated Medical Institutions, Inc. v. Imperatori, 338 So.2d 74 (Fla.3d DCA 1976). We therefore reverse the Final Judgment and remand for further proceedings.
Reversed and remanded.